ARNOLD, Judge.
Defendant’s sole argument is that since the general statutes do not provide a procedure by which she may request suspension of her sentence by the sentencing judge a motion for appropriate relief should be construed as available for this purpose. This Court addressed a similar issue last year in the case of State v. Bonds, 45 N.C. App. 62, 262 S.E. 2d 340, pet. denied 300 N.C. 376, 267 S.E. 2d 687 (1980), in which a trial judge’s discretionary modification of the length of the defendant’s sentence was challenged. Judge Martin (Harry C.), writing for the Court in Bonds, stated very clearly that “a trial court does not have authority to resentence a criminal defendant for discretionary reasons after the expiration of the session of court in which he was originally sentenced where no error of law appears on the face of the judgment.” Id. at 65, 262 S.E. 2d 343.
In the case sub judice, no error in the sentencing procedure is asserted by defendant and none has been found by this Court. In the absence of such error, we hold that the authority of the trial judge to modify defendant’s sentence ended at the conclusion of the session of court in which her sentence was imposed. Thus, the trial judge was correct in holding that he was without authority to suspend defendant’s sentence upon her motion for ap*265propriate relief in the next session of court. Indeed, unlike federal law and the laws of some other jurisdictions, we find that North Carolina law provides no vehicle for discretionary modification of a lawful sentence unless the modification is made before the close of the session of court in which sentence was passed.
Affirmed.
Judges MARTIN (Harry C.) and WELLS concur.